Exhibit 10.1

PANACOS PHARMACEUTICALS, INC.

 

Jane Henderson       January 1, 2008    59 Morningside Drive South         
Westport, CT 06880         

Dear Jane,

On behalf of Panacos Pharmaceuticals, Inc. (“Panacos” or “the Company”), I am
very pleased to extend an offer of employment to you. The following summarizes
the terms of your anticipated employment with Panacos. I encourage you to
contact me or Stephen Andre in Human Resources with any questions you may have.

1. Position: Your position will be as Executive Vice President, Chief Financial
Officer and Chief Business Officer reporting to the President & CEO. As a
Panacos employee, we expect that you will perform any and all duties and
responsibilities normally associated with your position to the best of your
abilities at all times.

2. Starting Date/Nature of Relationship: Your employment with Panacos will begin
on January 1, 2008. No provision of this letter shall be construed to create a
promise of employment for any specific period of time. Your employment at
Panacos is at-will employment, which may be terminated by you or Panacos at any
time for any reason with five (5) days’ advance notice, subject to any other
requirements in Section 6 below or the Addendum.

3. Reimbursement for Housing Expenses: It being understood that your primary
residence will currently remain in Connecticut, Panacos will reimburse you for
expenses paid by you for a residence in Massachusetts for twelve (12) months, in
such amount to be mutually agreed upon by you and the Compensation Committee of
the Board of Directors (and which shall be no greater than $4,000 per month).
Panacos will also pay you an amount equal to the taxes imposed on you due to
Panacos’ reimbursement of such expenses and any additional taxes payable as a
result of any tax restoration payments made pursuant to this Section 3.

4. Compensation/Benefits: Your initial Base Pay shall be annualized at $300,000
minus customary deductions for federal and state taxes and the like, and shall
be paid in accordance with Panacos’ usual payroll practices. Your Base Pay may
be subject to annual increases at the discretion of the Board of Directors or
Compensation Committee of the Board of Directors, which the Board of Directors
or the Compensation Committee of the Board of Directors shall consider on an
annual basis. Assuming you are still employed by Panacos at the time of payment
(notwithstanding any pro-rata payments to



--------------------------------------------------------------------------------

which you may be entitled under Section 6.b.), you will also be eligible to
receive an Annual Cash Bonus targeted at 35% of your annual Base Pay, at the end
of each calendar year that you are employed by Panacos (such targeted amount,
your “Target Annual Cash Bonus”). The award and amount (which may be less than
or greater than the target amount) of any Annual Cash Bonus shall be determined
at the sole, but good faith, discretion of Panacos, based on the achievement of
mutually agreed upon performance goals (both individual and Company) and your
continued employment with Panacos through the date of payment. Any Annual Cash
Bonus will be paid within sixty (60) days following the end of the year to which
it relates.

In connection with your employment, and subject to approval of the Compensation
Committee of the Panacos Board of Directors, you will be granted an initial
option to purchase 400,000 shares of common stock (“Initial Option Grant”) in
Panacos at fair market value at the time of grant, pursuant to the terms of a
formal stock option agreement. The exercise price will be determined based on
the price of Panacos’ stock as reported by NASDAQ at the close of trading on the
day the Compensation Committee of the Board of Directors approves the grant,
which is also referred to as your grant date of such option and which will occur
no later than the fifth (5th) day after your start date. Neither the formal
Stock Option Agreement nor any applicable Panacos stock plan creates any
obligation on Panacos’ part to employ you for any particular period of time. The
options, which to the maximum extent permitted by law shall be incentive stock
options, will become exercisable on a time-based basis at the rate of 1/48th per
month beginning one (1) month from the date of grant and continuing as set forth
in your stock option certificate. Subject to Section 5 below and the terms of
your Stock Option Certificate and the applicable stock option plan, upon
termination of employment, you shall have three (3) months to exercise any
unexercised, vested options. You may be eligible for additional option grants in
the future, which the Board of Directors or the Compensation Committee of the
Board of Directors shall consider on an annual basis.

Also, subject to approval of the Compensation Committee of the Panacos Board of
Directors, you will be granted 75,000 shares of restricted stock in Panacos to
vest on the earlier of: (i) the dosing of the first patient in a Phase 3 trial
or pivotal trial of a Panacos product; or (ii) the third anniversary of the
grant date of such restricted stock, subject to any accelerated vesting set
forth in Sections 6.b. or 6.c. The grant date will be on the day the
Compensation Committee of the Board of Directors approves such grant and will
occur no later than five (5) days after your start date. You may be eligible for
additional restricted stock grants in the future, which the Board of Directors
or the Compensation Committee of the Board of Directors shall consider on an
annual basis. The purchase price per share of the restricted stock shall be
$0.01, payment of which shall be in the form of services to be rendered by you
to the Company and your acceptance of employment with the Company. The terms and
conditions of any restricted stock granted to you will be evidenced in a formal
restricted stock award agreement to be entered into between you and Panacos.

 

2



--------------------------------------------------------------------------------

In addition to your compensation, you are entitled, subject to the eligibility
requirements of any applicable plans or policies, to participate in all benefits
offered by Panacos on the same terms as all other executives of Panacos,
including Panacos’ medical, disability and life insurance, dependent care and
medical flexible spending plans, 401(k) plan, and paid vacation and holiday
time. These benefits, of course, may be modified or changed from time to time at
the sole discretion of Panacos. Panacos’ present benefit structure and other
important information about the benefits for which you may be eligible are
available from Human Resources. Where a particular benefit is subject to a
formal plan (for example, medical insurance or life insurance), eligibility to
participate in and receive any particular benefit is governed solely by the
applicable plan document. Vacation and holidays are governed by Company policy.
Subject to those policies, you will be eligible to 4 weeks of vacation, to be
accrued in accordance with Company policy applicable to all other executives,
and ten (10) holidays each year. Should you ever have any questions about
Panacos benefits, you should ask Panacos for a copy of the applicable plan
document or policy.

5. Confidentiality/Proof of Employability: Panacos’ offer is contingent on your
execution of the attached Employee Inventions, Non-Competition, Non-Disclosure,
and Non-Solicitation Agreement. This Agreement is necessary to protect Panacos’
trade secrets, confidential information and/or goodwill. Also, your employment
is contingent on your provision of all documents required to verify your
eligibility to work in the United States.

6. Termination of Employment/Severance and Other Benefits: As stated, your
employment with Panacos is at-will, which means that either you or Panacos may
end the employment relationship at any time, for any reason, with notice as set
forth in Section 2. Notwithstanding the foregoing, if you are terminated as set
forth in this section, Panacos will provide you with the severance and benefits
set forth in this section.

a. If your employment is terminated by Panacos without Cause (as defined in the
Addendum, attached hereto) or if you resign for Good Reason (as defined in the
Addendum), then, subject to your timely execution of a separation agreement
reasonably agreed to by the parties in a form substantially similar to the form
attached hereto as Exhibit A, Panacos will pay you severance of nine (9) month’s
base pay, paid out over time in accordance with Panacos’ then-current payroll
practices, and, under and subject to the requirements of COBRA, will continue to
pay its portion of the cost to continue medical and dental coverage for you and
your immediate family as in effect immediately prior to such termination for
nine (9) months following the termination date. In addition, subject to the
stock plan and your stock option certificates, you will have twelve (12) months
from the date of your termination to exercise any stock options that are vested
as of your termination date, provided that such extension may cause the options
to become non-qualified options.

 

3



--------------------------------------------------------------------------------

b. If, on the date of or within twelve (12) months following a Change of Control
(as defined in the Addendum), your employment is terminated by you for Good
Reason (as defined in the Addendum) or by Panacos for reasons other than Cause
(as defined in the Addendum), then, subject to your timely execution of a
separation agreement reasonably agreed to by the parties in a form substantially
similar to the form attached hereto as Exhibit A, in lieu of 6(a), Panacos will
pay you severance of one (1) year’s base pay, paid out over time in accordance
with Panacos’ then-current payroll practices, and, under and subject to the
requirements of COBRA, will continue to pay its portion of the cost to continue
medical and dental coverage for you and your immediate family as in effect
immediately prior to such termination for one (1) year following the termination
date. You will also be entitled to a pro-rated portion of your Target Annual
Cash Bonus based upon the number of days elapsed from the first day of the
calendar year in which your employment is terminated to the date of your
termination. Such bonus will be paid within sixty (60) days following the date
of termination. In addition, at the time of such termination or resignation, any
unvested options shall become fully vested and exercisable and any outstanding
restricted stock shall be deemed to be fully vested and will no longer be
subject to a right of repurchase by Panacos. Subject to the stock plan and your
stock option certificates, you will have twelve (12) months from the date of
your termination to exercise any vested stock options.

c. In the case of your death or Permanent and Total Disability (as defined in
the Addendum), as of the date of your death or Permanent and Total Disability:
(i) any outstanding options shall become automatically exercisable and may be
exercised at any time within one (1) year after that date (unless terminated
earlier by its terms), and such shall be reflected in the terms of your formal
stock option agreement; and (ii) any outstanding restricted stock shall be
deemed to be fully vested and will no longer be subject to a right of repurchase
by Panacos and such shall be reflected in the terms of your formal restricted
stock award. You will also be entitled to a pro-rated portion of your Target
Annual Cash Bonus based upon the number of days elapsed from the first day of
the calendar year of your death or Permanent and Total Disability. Such bonus
will be paid within sixty (60) days following the date of your death or
Permanent and Total Disability.

d. Notwithstanding anything to the contrary contained herein, to the extent that
you are deemed to be a “specified employee” within the meaning of Section 409A
of the Internal Revenue Code, as amended (the “Code”), and any successor
statute, regulation and guidance thereto, and only insofar as it is required by
Code Section 409A, any payments to which you may become entitled under this
Section will not commence until the first business day of the seventh
(7th) month following the effective date of your termination.

 

4



--------------------------------------------------------------------------------

7. Internal Revenue Code Section 280G: In the event that it is determined that
any payment or distribution of any type to you or for your benefit made by
Panacos, by any of its affiliates, by any person or entity that acquires
ownership or effective control or ownership of a substantial portion of Panacos’
assets (within the meaning of Section 280G of the Code and the regulations
thereunder) or by any affiliate of such person or entity, whether paid or
payable or distributed or distributable pursuant to the terms of this offer
letter or otherwise, would be subject to the excise tax imposed by Section 4999
of the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”), then such payments or distributions or
benefits shall be payable either: (a) in full or (b) in a lesser amount
reflecting a reduction in payments to the extent necessary to result in no
portion of such payments or distributions or benefits being subject to the
Excise Tax. Method (b) shall be used unless method (a) provides a higher
after-tax benefit to you. If method (b) is used, then you shall have the right
to determine which payments or benefits will be reduced and in what magnitude.
You and Panacos shall furnish such documentation and documents as may be
necessary for your independent external accountants to perform the requisite
computations and analysis contemplated by this Section 7.

8. Certifications: You hereby agree, represent and warrant that: (i) neither
your execution of this offer letter nor your becoming an employee of Panacos
will cause you to be in violation of any post-employment restrictive covenants
(e.g., non-competition/confidentiality agreements) with any prior employer;
(ii) you understand that Panacos will not ask for nor accept any confidential
information belonging to any such employer; and (iii) you will honor all such
valid agreements.

9. Miscellaneous: This letter, together with the attached Addendum, the Employee
Inventions, Non-Competition, Non-Disclosure, and Non-Solicitation Agreement,
constitutes Panacos’ entire offer regarding the terms and conditions of your
employment with Panacos. It supersedes any prior agreements or other promises or
statements (whether oral or written) regarding the offered terms of employment.

You acknowledge and agree that Panacos does not guarantee the tax treatment or
tax consequences associated with any payment or benefit arising under this
Agreement, including but not limited to consequences related to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). If so requested by
you, Panacos will negotiate in good faith and with you will jointly execute an
amendment to modify this offer letter to the extent necessary to comply with the
requirements of Code Section 409A, or any successor statute, regulation and
guidance thereto; provided, that no such amendment shall increase the total
financial obligation of Company under this offer letter.

The terms of your employment shall be governed by the law of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles. By accepting
this offer of employment, you agree that any action, demand, claim or
counterclaim in connection

 

5



--------------------------------------------------------------------------------

with your employment with Panacos, or any separation of employment (whether
voluntary or involuntary) from Panacos, shall be resolved in a court of
competent jurisdiction in the Commonwealth of Massachusetts by a judge alone,
and you waive and forever renounce your right to a trial before a civil jury.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

You may accept this offer of employment and the terms and conditions hereof by
signing the enclosed additional copy of this letter and returning it to Stephen
Andre.

 

Sincerely,

/s/ Alan W. Dunton

Alan W. Dunton, M.D. President and CEO Agreed and Accepted

/s/ Jane Henderson

Jane Henderson

Date:

  January 1, 2008   (Please date after you sign)

 

7



--------------------------------------------------------------------------------

ADDENDUM – Definitions Applicable to Henderson Employment Agreement

(a) For purposes hereof, “Cause” shall mean: (i) willful misconduct by
Henderson; or (ii) willful failure by Henderson to perform her responsibilities
to Panacos (including, without limitation, breach by Henderson of any provision
of any employment, consulting, advisory, non-disclosure, non-competition or
other similar agreement between Henderson and Panacos) which, in each case,
Henderson has failed to remedy within fifteen (15) days following Panacos’
delivery to Henderson of written notice of such misconduct or failure to perform
responsibilities.

(b) For purposes hereof, “Good Reason” means any of the following:

i. a material and substantial diminution of Henderson’s responsibilities;

ii. the loss of the title of Executive Vice President, Chief Financial Officer
and Chief Business Officer;

iii. an alteration of Henderson’s direct reporting structure such that she no
longer reports directly to the President & CEO of Panacos or its successor,
without the prior written consent of Henderson (such consent not to be
unreasonably withheld);

iv. a material or substantial reduction in Henderson’s compensation;

v. a reduction in Henderson’s Base Pay following a change of control; or

vi. material breach by Panacos or its successor of the terms of Henderson’s
employment agreement with Panacos or its successor (including the failure to
grant equity promised thereunder).

Before “Good Reason” has been deemed to have occurred, Henderson must give
Panacos written notice detailing why Henderson believes a Good Reason event has
occurred and such notice must be provided to Panacos within thirty (30) days of
Henderson’s actual knowledge of the initial occurrence of such alleged Good
Reason event. Panacos shall then have thirty (30) days after its receipt of
written notice to cure the item cited in the written notice so that “Good
Reason” will have not formally occurred with respect to the event in question. A
termination of employment due to Good Reason shall occur no later than seventy
five (75) days after Henderson’s actual knowledge of the condition giving rise
to Good Reason.

(c) For purposes hereof, a “Change of Control” means the occurrence of any of
the following events, but only to the extent each of the following is
interpreted in a manner consistent with the meaning of “ a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” under Section 409A of
Internal Revenue Code, as amended, (the “Code Section 409A”) and any successor
statute, regulation and guidance thereto, and limited to the extent necessary so
that it will not cause adverse tax consequences with respect to Code
Section 409A:

i. a merger or consolidation in which

 

A-1



--------------------------------------------------------------------------------

1. Panacos is a constituent party, or

2. a subsidiary of Panacos is a constituent party and the Company issues shares
of its capital stock pursuant to such merger or consolidation,

In the case of (1) or (2) above, except any such merger or consolidation
involving Panacos or a subsidiary in which the holders of capital stock of
Panacos immediately prior to such merger or consolidation continue to hold
immediately following such merger or consolidation more than 50%, by voting
power and economic interest, of the capital stock of (A) the surviving or
resulting entity or (B) if the surviving or resulting entity is a wholly owned
subsidiary of another entity immediately following such merger or consolidation,
the parent entity of such surviving or resulting entity; or

ii. the sale, in a single transaction or series of related transactions,

1. by Panacos of all or substantially all of the assets of Panacos (except where
such sale is to a wholly owned subsidiary of Panacos); or

2. by the stockholders of Panacos of more than 50%, by voting power and economic
interest, of the then-outstanding capital stock of Panacos.

(d) For purposes hereof, “Permanent and Total Disability” shall mean Henderson
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months. Any determination of permanent and
total disability shall be made in good faith by Panacos on the basis of a report
signed by a qualified physician.

 

A-2



--------------------------------------------------------------------------------

Exhibit A

Form of Separation Agreement

PANACOS PHARMACEUTICALS, INC.

[DATE]

Jane Henderson

59 Morningside Drive South

Westport, CT 06880

 

  Re: Separation Agreement

Dear Jane:

The purpose of this Separation Agreement (hereinafter the “Agreement”) is to
confirm the terms of your separation from Panacos Pharmaceuticals, Inc.
(“Panacos” or “Company”). The promises made by Panacos hereunder are contingent
on your agreement to and compliance with the terms of this Agreement.

1. Separation of Employment. You acknowledge that your employment with Panacos
ended on [will end on]                      (the “Separation Date”). Pursuant to
your separation from the Company, you acknowledge and agree that Panacos shall
otherwise remove you as a signatory or fiduciary from all plans or accounts
where you held such role (such as bank accounts, retirement plans, and the
like), and that from and after the Separation Date you shall have no authority
and shall not represent yourself as an employee, officer, director, or agent of
Panacos.

2. Consideration. In accordance with your January 1, 2008 employment letter
agreement with Panacos (the “Employment Agreement”), and in exchange for the
mutual covenants set forth in this Agreement, and contingent on your valid
execution of this Agreement, Panacos agrees to provide you with the following
payments and benefits (the “Consideration”), beginning on the eighth (8th) day
following your execution of the Agreement (the “Effective Date”):

[Terms in brackets denoted with an (A) are for a termination not in connection
with a Change of Control pursuant to Section 6(a) of the Employment Agreement
and terms in brackets denoted with a (B) are for a termination in connection
with a Change of Control pursuant to Section 6(b) of the Employment Agreement.]

(a) Payment in a gross amount equal to [nine (9)A/twelve (12)B] months of your
then-current base salary, paid in equal installments through             
pursuant to Panacos’ normal payroll practices, less customary deductions and
withholdings; and

 

1



--------------------------------------------------------------------------------

(b) By law, and regardless of whether you sign this Agreement, you will have the
right to continue your medical and dental insurance pursuant to the provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA). The COBRA
“qualifying event” shall be deemed to be the Separation Date. If you complete
the appropriate forms and execute this Agreement, Panacos will, for [nine
(9)A/twelve (12)B] months following the Separation Date, continue to pay the
share of the premium for such medical and dental insurance coverage that is paid
by the Company for active and similarly-situated employees who receive the same
type of coverage. All other benefits shall cease as of the Separation Date[.;
andB]

[(c) Within sixty (60) days following the Separation Date, a lump sum payment in
the gross amount of $            , which is equal to a pro-rated portion of your
Target Annual Cash Bonus (as defined in your Employment Agreement) based upon
the number of days elapsed from January 1st of the calendar year in which your
Separation Date occurs, less customary deductions and withholdings. B]

3. Equity. To the extent applicable, all of the terms, rights and conditions of
the [INSERT APPROPRIATE TITLE OF APPLICABLE EQUITY PLAN(S) AND AGREEMENT(S)] are
hereby incorporated by reference and shall survive the signing of this
Agreement. As of the Separation Date, you are vested in a total of             
shares of Panacos common stock. You acknowledge and agree that, following the
Separation Date, you shall not have any right to vest in any additional stock or
stock options under any Company stock or stock option plan (of whatever name or
kind) that you may have participated in or were eligible to participate in
during your employment. The Company acknowledges that you will have up to twelve
(12) months after the Separation Date to exercise any vested stock option rights
you may have as of the Separation Date.

4. No Amounts Owing. You acknowledge and agree that, except for the specific
financial consideration set forth in this Agreement and any business expenses
that are reimbursable in accordance with Company policy and have been submitted
to Panacos as of the Separation Date, you have been paid and provided all wages,
commissions, bonuses, vacation pay, holiday pay and any other form of
compensation that may be due to you now or which would have become due in the
future in connection with your employment with or separation of employment from
Company.

5. Confidentiality; Non-Disparagement; Related Covenants. You hereby agree and
acknowledge the following:

(a) That you have returned, or, if not, will immediately return, to Panacos all
Company documents and property (and any copies, duplicates, or replicas
thereof), and that you will abide by any and all common law and/or statutory
obligations relating to protection and non-disclosure of Panacos’ trade secrets
and/or confidential and proprietary documents and information;

 

2



--------------------------------------------------------------------------------

(b) That you will abide by your Employee Inventions, Non-Competition,
Non-Disclosure and Non-Solicitation Agreement with Panacos (the “Noncompetition
and Confidentiality Agreement”), previously signed by you, the terms of which
are hereby incorporated by reference and which shall survive the signing of this
Agreement.

(c) That, in the event that you receive an order, subpoena, request, or demand
for disclosure of Panacos’ trade secrets and/or confidential and proprietary
documents and information from any court or governmental agency, or from a party
to any litigation or administrative proceeding, you shall as soon as reasonably
possible and prior to disclosure notify Panacos of same, in order to provide
Panacos with the opportunity to assert its respective interests in addressing or
opposing such order, subpoena, request, or demand;

(d) That all information relating in any way to the negotiation of this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement, shall be held confidential by you and shall not be
publicized or disclosed to any person (other than an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations),
business entity or government agency (except as mandated by state or federal
law); and

(e) That you will not make any statements that are disparaging about, or adverse
to, the interests or business of Panacos (including its officers, directors,
employees, and direct or indirect shareholders) including, without limitation,
any statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of Panacos (including
its officers, directors, employees, and direct or indirect shareholders).

(f) That the breach of any of the foregoing covenants set forth in Sections 5(a)
through 5(e) by you shall relieve Panacos of any further obligations to you
under Section 2 and shall entitle Panacos to cease any further payments under
Section 2.

6. Release of Claims.

(a) You hereby agree and acknowledge that by signing this Agreement and agreeing
to accept the Consideration to be provided to you, and other good and valuable
consideration provided for in this Agreement, you are releasing and waiving your
right to assert any form of legal or equitable claim against Panacos1 whatsoever
for any alleged

 

--------------------------------------------------------------------------------

1

For purposes of this Section 6, “Panacos” shall include Panacos Pharmaceuticals,
Inc. and any of its divisions, affiliates, parents, direct or indirect
shareholders, subsidiaries, and all other related entities, and its and their
directors, officers, employees, trustees, agents, successors, assigns and direct
or indirect shareholders.

 

3



--------------------------------------------------------------------------------

action, inaction, event or circumstance existing, arising or relating thereto
from the beginning of time through the date you sign this Agreement. Your waiver
and release herein is intended to bar any form of legal or equitable claim,
charge, complaint, demand or any other form of action (jointly referred to as
“Claims”) against Panacos seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys fees and any other
costs) against Panacos, for any alleged action, inaction, event or circumstance
whatsoever existing, arising or relating thereto from the beginning of time
through the date you sign this Agreement;

(b) Without limiting the generality of the foregoing, you specifically waive and
release Panacos from any claim arising or resulting from or related to your
employment relationship with Panacos up through the Separation Date including,
without limitation: (i) claims under any Massachusetts or other state or federal
discrimination, fair employment practices, or other employment related statute,
regulation or executive order (as they may have been amended through the
Separation Date); (ii) claims under any Massachusetts or other state or federal
employment related statute, regulation or executive order relating to terms and
conditions of employment (as they may have been amended through the Separation
Date); (iii) claims under any Massachusetts or other state or federal common law
theory; and (iv) any other claim arising under other state or federal law;

(c) Notwithstanding the foregoing, (i) this section does not release Panacos
from any obligation expressly set forth in this Agreement, and is not intended
to and shall not act as a waiver or release of any claims to: (A) any vested
benefits subject to a third party benefit plan (including, without limitation,
any retirement/pension/401K benefits) or (B) any claims that you cannot by law
waive or release and (ii) nothing in this Agreement releases the Company from
its obligations to you upon termination of your employment with respect to any
stock options, restricted stock or other equity awards granted to you and vested
as of the Separation Date pursuant to any applicable equity incentive plans or
agreements between you and Panacos in respect of such equity awards; and

(d) You acknowledge and agree that, but for providing this waiver and release,
you would not be receiving the Consideration and other benefits being provided
to you under this Agreement.

(e) Neither Panacos’ officers or directors, nor any individual formally speaking
on behalf of Panacos, will make any statements that are disparaging about or
adverse to you.

 

4



--------------------------------------------------------------------------------

7. ADEA/OWBPA Review And Revocation Rights.

(a) Section 6 does not prohibit you from challenging the validity of the
releases contained therein under the ADEA, filing a charge or complaint of
discrimination with the federal Equal Employment Opportunity Commission
(“EEOC”), or participating in any investigation or proceeding conducted by the
EEOC. In addition, nothing in Section 6 shall limit Panacos’ right to seek
immediate dismissal of such charge or complaint on the basis that your signing
of this Agreement constitutes a full release of any individual rights under the
ADEA or other laws, or seek recovery from you, to the extent permitted by law,
of the Consideration provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail on the merits of
a claim under the ADEA or other laws.

(b) You and Panacos acknowledge that you are 40 years of age or older and that
you therefore have specific rights under the ADEA, which prohibits
discrimination on the basis of age. You and Panacos further acknowledge and
agree that the release set forth in Section 6 is intended to release any right
you may have to file a claim against Company alleging discrimination on the
basis of age. Consistent with the provisions of the ADEA, you shall have
twenty-one (21) days from your receipt of this Agreement to consider and accept
its terms by signing below, although you may execute the Agreement earlier if
you wish. You are advised to consult with an attorney prior to signing this
Agreement. In addition, you may rescind your assent to this Agreement if, within
seven (7) days after the date you sign this Agreement, you deliver a notice of
rescission to [INSERT NAME], Panacos Pharmaceuticals, Inc., 134 Coolidge Avenue,
Watertown, MA 02472. To be effective, such rescission must be hand delivered or
postmarked within the seven (7) day period. Any such rescission shall not affect
the termination of your employment, which occurred on the Separation Date.

8. Taxation. We intend this Agreement to be in compliance with Section 409A of
the Internal Revenue Code of 1986 (as amended). You acknowledge and agree,
however, that Panacos does not guarantee the tax treatment or tax consequences
associated with any payment or benefit arising under this Agreement, including,
without limitation, to consequences related to Code Section 409A. In the event
any payments or benefits are deemed by the IRS to be non-compliant, this
Agreement, at your option, shall be modified to the extent practicable, so as to
make it compliant by altering the payments or benefits, or the timing of their
receipt, provided that no such modification shall increase Panacos’ obligations
hereunder.

9. Voluntary Agreement. By executing this Agreement, you are acknowledging that
you have been afforded sufficient time to consult with legal counsel and to
understand the terms and effects of this Agreement, that your agreements and
obligations hereunder are made voluntarily, knowingly and without duress, and
that neither Panacos nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

10. Entire Agreement; Modifications; Choice of Law And Venue; Jury Waiver.
Except for: (a) your Noncompetition and Confidentiality Agreement; (b) your
[INSERT SURVIVING STOCK/OPTION PLANS AND AGREEMENTS]; and (c) [INSERT ANY
ADDITIONAL SURVIVING AGREEMENTS], this Agreement supersedes any and all prior
oral and/or written agreements and sets forth the entire agreement between you
and Company. No variations or modifications hereof shall be deemed valid unless
reduced to writing and signed by the parties hereto. This Agreement shall take
effect as an instrument under seal and shall be governed by and construed in
accordance with the laws of Massachusetts, without giving effect to conflict of
law principles. The provisions of this Agreement are severable, and if for any
reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full. Both you and Panacos hereby waive your
right to jury trial with respect to any claims related to this Agreement or to
your employment with Panacos. This Agreement shall be binding on you and
Panacos, and their respective heirs, successors, and assigns, including without
limitation any company into which Panacos may be merged, reorganized, or
liquidated, or by which it may be acquired. Panacos shall obtain any approvals
from the Board of Directors of Panacos (or any authorized committee thereof)
necessary to effectuate the terms of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to [INSERT NAME], Panacos
Pharmaceuticals, Inc., 134 Coolidge Avenue, Watertown, MA 02472, within 21 days
of the date above.

 

    Very truly yours,     Panacos Pharmaceuticals, Inc.    

 

    By:   [INSERT NAME] Confirmed and Agreed:      

 

      Jane Henderson       Dated:      

 

7